DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai (U.S. Pub. No. 2017/0337872).
As to claim 1, Chai teaches a light emitting diode display device (Device of Fig. 1), comprising: 
an organic light emitting diode (OLED, Fig. 2) including an anode electrode (OLED has an anode electrode that is connected directly to Node N2); 

a second transistor (T2) for transmitting a voltage to a gate electrode of the first transistor ([0083], lines 8-12); 
a first capacitor (Cst) for storing the voltage (node voltage at N1, [0087], lines 1-4) transmitted to the gate electrode of the first transistor ([0083], lines 8-12); and 
a second capacitor (Cpr) disposed between a first electrode of the second transistor (Electrode at E22) and a data line (data line DLm, the capacitor Cpr is arranged between the electrode E22 of transistor T2 and the data line DLm), wherein the first electrode of the second transistor is directly connected to the anode electrode of the organic light emitting diode (electrode E22 is directly connected to the anode of OLED element at node N2, Fig. 2). 
As to claim 2, Chai teaches the second capacitor (Cpr) includes a first electrode (the left electrode of capacitor Cpr) connected to the first electrode of the second transistor (the left electrode of capacitor Cpr is connected to first electrode E22 of transistor T2) and a second electrode connected to the data line (the right electrode of capacitor Cpr is connected to data line DLm), and the first electrode of the second capacitor is connected to the anode electrode of the organic light emitting diode (electrode E22 is connected to the anode electrode of the OLED at node N2). 
As to claim 3, Chai teaches the first capacitor (Cst) includes a first electrode connected to the gate electrode of the first transistor (the right side electrode of 
As to claim 4, Chai teaches the predetermined voltage received at the second electrode of the storage capacitor is an initialization voltage (the predetermined voltage that is applied to the left side electrode of capacitor Cst is an initialization voltage VINIT, [0066], lines 1-4). 
As to claim 5, Chai teaches the first transistor (T1) further includes a first electrode for receiving a driving voltage (the source electrode E11 of transistor T1 is connected to a driving voltage of ELVDD, [0075], lines 1-7) and a second electrode (E12) connected to the anode electrode of the organic light emitting diode (the second electrode of transistor T1, which is electrode E12 is connected directly to the anode of the OLED). 
As to claim 6, Chai teaches the second electrode of the first transistor (E12) is connected to the anode electrode (electrode E12 is connected directly to the anode electrode of the OLED), the first electrode of the second capacitor (electrode E12 is connected to the left side electrode of capacitor Cst via transistor T3), and the first electrode of the second transistor (electrode E12 is connected to the electrode E22 of transistor T2). 
As to claim 7, Chai teaches the organic light emitting diode (OLED) further includes a cathode electrode for receiving a driving low voltage (cathode of the OLED is 
As to claim 21, Chai teaches a light emitting display device (Device of Fig. 1), comprising: 
a light emitting element (OLED, Fig. 2) including an input terminal (OLED has an anode electrode that is connected directly to Node N2); 
a first transistor (T1) for providing a current (driving current) to the input terminal of the light emitting element ([0091], lines 1-5); 
a first capacitor (Cst) for storing a voltage (node voltage at N1, [0087], lines 1-4); 
a second transistor (T2) for connecting the first capacitor (Cst) to the first transistor (T1), (transistor T2 connected the drain of transistor T1 to the capacitor Cst) so that the voltage stored in the first capacitor is provided to the first transistor ([0083], lines 8-12); and 
a second capacitor (Cpr) disposed between a first electrode of the second transistor (Electrode at E22) and a data line (data line DLm, the capacitor Cpr is arranged between the electrode E22 of transistor T2 and the data line DLm), and 
As to claim 22, Chai teaches a first electrode of the first transistor (electrode E11 of transistor T1) is connected to a driving voltage line (electrode E11 is connected directly to the ELVDD electrode, [0081], lines 1-6) and the second capacitor is directly connected to a second terminal of the first transistor (the second capacitor Cpr is directly connected to the second terminal E12 of transistor T1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Choi (U.S. Pub. No. 2018/0158844).
As to claim 23, Chai teaches the display device of claim 21,
Chai does not teach a polycrystalline layer,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the polycrystalline and Oxide semiconductor layers to the first and second transistors of Chai because an electron mobility of the polycrystalline semiconductor is relatively high and a threshold voltage of the oxide semiconductor is relatively low and has a lower electron mobility than the polycrystalline semiconductor, [0007].

Allowable Subject Matter
Claims 8-20 are allowed.
Claim 8 is allowed because the prior art references do not teach a structure of claim 8 wherein an oxide semiconductor layer is disposed on the first interlayer insulating film, a second gate insulating film covering at least a portion of the oxide semiconductor layer, and a second gate electrode is disposed on the second gate insulating film, and a third interlayer insulating film is covering the second gate electrode and there is an electrode of a first capacitor arranged over the third interlayer insulating film. Then a fourth interlayer insulating film is covering the electrode of the first capacitor and a passivation film covers the first and second electrodes for the first transistor and the first and second electrodes for the second transistor and includes a first opening exposing the second electrode for the first transistor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (U.S. Pub. No. 2019/0051669) teaches a pixel structure of a display device.
Numao (U.S. Pub. No. 2008/0136795) teaches a pixel structure.
Chaji (U.S. pub. No. 2013/0099692) teaches a programming pixel in a display.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691